t c summary opinion united_states tax_court thomas a wagoner petitioner v commissioner of internal revenue respondent docket no 5654-11s filed date thomas a wagoner pro_se joline m wang for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively after concessions the issues remaining for decision are whether petitioner is entitled to deduct car and truck expenses for and whether with respect to his federal_income_tax liabilities for to petitioner is entitled to deduct interest and penalties for and whether petitioner is liable for accuracy-related_penalties for and continued court rules_of_practice and procedure all amounts are rounded to the nearest dollar petitioner concedes that he failed to report income of dollar_figure on schedule f profit or loss from farming for petitioner further concedes that he is not entitled to deduct interest_expenses for and travel_expenses for and on schedule c profit or loss from business respondent concedes that petitioner is entitled to deduct insurance expenses of dollar_figure each year for and and tax and license expenses of dollar_figure for and dollar_figure for on schedule c the remaining adjustments in the notice_of_deficiency are computational and will be resolved under rule background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in nebraska petitioner a self-employed attorney failed to pay his federal_income_tax for to after notice_and_demand for payment consequently liens in favor of the united_states arose and attached to all his property including his personal_residence the internal_revenue_service irs filed notices of federal_tax_lien on date date and date in hall county nebraska and on date and date in hitchcock county nebraska on date petitioner made a payment of dollar_figure to the irs which included interest of dollar_figure and penalties of dollar_figure with respect to the unpaid tax_liabilities during and petitioner operated a law practice in nebraska as a sole_proprietorship he drove a bmw in and the first six months of on date he traded in the bmw for a lexus which he drove for the second half of the year he used the automobiles in his law practice and for his personal needs but he did not keep any records separating the uses for each year in issue petitioner filed a form_1040 u s individual_income_tax_return and attached a schedule c for his law practice for he claimed a deduction on schedule c of dollar_figure for car and truck expenses for he claimed deductions on schedule c of dollar_figure for car and truck expenses dollar_figure for interest and dollar_figure for penalties respondent disallowed these deductions in a notice_of_deficiency mailed to petitioner on date petitioner timely filed a petition with the court contesting respondent’s determinations i general rules discussion the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed and this includes the burden of substantiation id 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioner admitted at trial that the amounts of the deductions he claimed on his return for interest and penalties were in error and he contended that he is entitled to deduct dollar_figure for interest and dollar_figure for penalties petitioner has neither claimed nor established that he satisfies the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business_expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable year’ be for ‘carrying on any trade or business’ be an ‘expense’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 see also 383_us_687 the term necessary imposes only the minimal requirement that the expense be ‘appropriate and helpful’ for ‘the development of the taxpayer’s business’ alteration in original quoting 290_us_111 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of the business involved whether an expense is ordinary is determined by time place and circumstance welch v helvering u s pincite if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir ii car and truck expenses generally passenger automobiles and any other_property used as a means of transportation are listed_property see sec_280f and ii and these expenses are subject_to the strict substantiation requirements of sec_274 sec_274 requires a taxpayer to substantiate the expenses by adequate_records or other corroborating evidence of the amount of each use ie the mileage the time and place of the use and the business purposes of the use see fessey v commissioner tcmemo_2010_191 slip op pincite sec_1_274-5t c temporary income_tax regs fed reg date to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs supra although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate each element of an expense a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date sec_274 overrides the cohan_rule with respect to sec_280f listed_property and thus specifically precludes the court from allowing automobile expenses on the basis of any approximation or the taxpayer’s uncorroborated testimony petitioner claimed deductions of dollar_figure and dollar_figure for car and truck expenses on schedule c for and respectively he testified that he incurred expenses each year of approximately dollar_figure for depreciation dollar_figure for fuel dollar_figure for insurance and dollar_figure for maintenance he further testified that he drove approximately big_number miles per year and figured just slightly more than half of the miles are driven for work the only documents that he introduced into evidence to substantiate the expenses are copies of the sales invoices for the bmw and the lexus and a sales_tax receipt for the lexus except for some vague testimony he did not introduce any evidence to establish the elements of time and place or business_purpose furthermore his testimony as to the mileage is just an approximation and is not corroborated by any other evidence we do not doubt that petitioner incurred car and truck expenses for the years in issue however we find that he has not met the strict substantiation requirements of sec_274 accordingly petitioner is not entitled to deduct the car and truck expenses for and iii interest and penalties with respect to federal_income_tax liabilities sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness however sec_163 disallows deductions of personal_interest paid_or_accrued during the taxable_year in the case of a taxpayer other than a corporation personal_interest is any interest allowable as a deduction other than interest listed in sec_163 qualified_residence_interest is excluded from the definition of personal_interest and thus is deductible under sec_163 see sec_163 qualified_residence_interest is any interest that is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 acquisition_indebtedness means any indebtedness which is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by such residence sec_163 home_equity_indebtedness means any indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent the aggregate amount of such indebtedness does not exceed the fair_market_value of such qualified_residence reduced by the amount of acquisition_indebtedness with respect to such residence sec_163 a debt will not be considered to be secured_by a qualified_residence if it is secured solely by virtue of a lien upon the general assets of the taxpayer or by a security_interest such as a mechanic’s lien or judgment lien that attaches to the property without the consent of the debtor sec_1_163-10t flush language temporary income_tax regs fed reg date petitioner contends that the interest with respect to his federal_income_tax liabilities for to is deductible under sec_163 as interest_paid on home_equity_indebtedness because a federal_tax_lien with respect to those liabilities attached to his personal_residence however his argument is erroneous insofar as neither a federal_tax_lien nor the filing of a notice_of_federal_tax_lien caused his tax indebtedness to be secured_by a qualified_residence see sec_1 10t o flush language temporary income_tax regs supra furthermore sec_1_163-9t temporary income_tax regs fed reg date specifically provides that interest_paid on income_tax liabilities of individuals regardless of the source of the income or other adjustments to which the tax_liabilities relate is to be treated as personal_interest we find that the interest petitioner paid with respect to his federal_income_tax liabilities is nondeductible personal_interest and not interest_paid on home_equity_indebtedness petitioner ha sec_5 a federal_tax_lien under sec_6321 arises by operation of law when a taxpayer fails to pay an assessed tax_liability after receiving a notice_and_demand for payment sec_6322 134_tc_280 the lien attaches to all property and rights to property belonging to the taxpayer ie his general assets sec_6321 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 in 119_tc_44 we concluded that sec_1_163-9t temporary income_tax regs fed reg date is valid that pre- sec_163 caselaw was inapplicable that we would no longer follow our opinion in 106_tc_31 rev’d 141_f3d_936 9th cir and that interest_paid on individual tax_liabilities relating to income from a sole_proprietorship is to be treated as nondeductible personal_interest failed to cite any authority for his position that the penalties are deductible accordingly petitioner is not entitled to deduct the interest and penalties for iv accuracy-related_penalties sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into petitioner bears the burden of proving that he is entitled to any deduction claimed see rule a he seemed to argue at trial that the penalties are also deductible as having been paid on home_equity_indebtedness however we likewise reject this argument additionally sec_162 specifically prohibits a business_expense deduction under sec_162 for any fines_or_penalties paid to a government for the violation of any law account the pertinent facts and circumstances sec_1_6664-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite petitioner failed to keep adequate_records and to properly substantiate the car and truck expenses and the expenses that he conceded he failed to report income on schedule f and he disregarded rules or regulations in claiming a deduction for the interest and penalties with respect to his federal_income_tax liabilities for to therefore we find that respondent has met his burden of production petitioner offered no evidence that he acted with reasonable_cause and in good_faith accordingly we find that petitioner is liable for the accuracy-related_penalty for and in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
